Citation Nr: 1714296	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  14-34 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to April 1972, including service in the Republic of Vietnam.

This matter comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) on appeal from a rating decision of the Regional Office (RO) in Jackson, Mississippi.  The claims file is now entirely in VA's electronic processing systems, Virtual VA and the Veterans Benefits Management System.

Although the Veteran submitted a claim of entitlement to service connection for PTSD, the Board has recharacterized the issue to include any mental disability that may reasonably be encompassed by the claimant's symptomatology.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD, which was incurred during his service in Vietnam.  The Veteran attended a VA examination in September 2014, and while the examiner found that the Veteran had been exposed to traumatic events occurring to others, he did not fully meet the criteria for a diagnosis of PTSD.  

In December 2015, the Veteran submitted to the Evidence Intake Center in Newnan, Georgia, a December 2015 evaluation from a psychotherapist which found that the Veteran did meet the criteria for a diagnosis of PTSD as well as for persistent depressive disorder.  

In a March 2016 rating decision, the Montgomery, Alabama RO declined to readjudicate the issue, presumably on the basis that this issue had already been certified to the Board.  

In February 2017, the Veteran submitted a letter explaining that he wished to file a claim "correctly" by withdrawing his claim before the Board and resubmitting it to the RO.  Reading the Veteran's statement in its totality, it is clear to the Board that the Veteran is not requesting to withdraw the claim, but rather, he wishes to have the newly submitted private medical evidence reviewed by the RO prior to Board adjudication.  See 38 U.S.C.A. § 7105(e) (West 2014) (Evidence submitted by the claimant after the substantive appeal has been filed must be reviewed initially by the agency of original jurisdiction if such a review is requested in writing.).

The Board therefore remands this issue so that the new evidence can be reviewed.  If the claim remains denied, the RO should undertake appropriate action.

Accordingly, the case is REMANDED for the following action:

After completing any additional notification or development deemed necessary and reviewing all evidence submitted by the Veteran, including the December 2015 psychotherapist's evaluation, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran.  After he has had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

